EXHIBIT 10.1

 

Execution Version

 

FIFTH AMENDMENT AGREEMENT

 

FIFTH AMENDMENT AGREEMENT (this “Agreement”) dated as of March 9, 2016 by and
among (1) Information Services Group, Inc. (the “Borrower”), (2) International
Advisory Holdings Corp., International Consulting Acquisition Corp., TPI
Advisory Services Americas, Inc., ISG Information Services Group Americas, Inc.
(formerly known as Technology Partners International, Inc.) and TPI
Eurosourcing, L.L.C. (collectively, the “Guarantors”), (3) the financial
institutions party to the Credit Agreement (as defined below) as lenders
(collectively, the “Lenders” and individually, a “Lender”), and (4) Bank of
America, N.A. (“Bank of America”) as administrative agent (the “Administrative
Agent”) for the Lenders and as Swingline Lender and L/C Issuer with respect to a
certain Credit Agreement dated as of May 3, 2013, by and among the Borrower, the
Guarantors, the Lenders, the Administrative Agent, the L/C Issuer and BMO Harris
Bank N.A. and Fifth Third Bank as co-Syndication Agents, as amended by that
certain First Amendment Agreement dated as of November 14, 2013, that certain
Second Amendment Agreement dated as of March 18, 2014, that certain Third
Amendment Agreement dated as of December 2, 2014, and that certain Fourth
Amendment Agreement dated as of May 11, 2015 (as amended, the “Credit
Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement to, among other things, increase the
aggregate Revolving Commitments from $25,000,000 to $40,000,000 (the “Commitment
Increase”)

 

WHEREAS, the Lenders have agreed to such amendments on the terms and conditions
set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

§1.          Definitions.  Capitalized terms used herein without definition that
are defined in the Credit Agreement shall have the same meanings herein as
therein.

 

§2.          Ratification of Existing Agreements.  All of the Loan Parties’
obligations and liabilities to the Administrative Agent, the L/C Issuer, the
Swingline Lender and the Lenders as evidenced by or otherwise arising under the
Credit Agreement, the Notes and the other Loan Documents, are, by each Loan
Party’s execution of this Agreement, ratified and confirmed in all respects.  In
addition, by each Loan Party’s execution of this Agreement, each of the Loan
Parties represents and warrants that no Loan Party has any counterclaim, right
of set-off or defense of any kind with respect to such obligations and
liabilities.

 

§3.          Representations and Warranties.  Each of the Loan Parties hereby
represents and warrants to the Administrative Agent, the L/C Issuer, the
Swingline Lender and Lenders that

 

--------------------------------------------------------------------------------


 

all of the representations and warranties made by the Loan Parties in the Credit
Agreement, the Notes and the other Loan Documents are true in all material
respects on the date hereof as if made on and as of the date hereof, except to
the extent that such representations and warranties relate expressly to an
earlier date.

 

§4.          Conditions Precedent.  The effectiveness of the amendments
contemplated hereby shall be subject to the satisfaction of each of the
following conditions precedent:

 

(a)           Representations and Warranties.  All of the representations and
warranties made by the Loan Parties herein, whether directly or incorporated by
reference, shall be true and correct on the date hereof except as provided in §3
hereof.

 

(b)           Performance; No Event of Default.  The Loan Parties shall have
performed and complied in all respects with all terms and conditions herein
required to be performed or complied with by them prior to or at the time
hereof, and there shall exist no Default or Event of Default.

 

(c)           Action.  All requisite corporate or other action necessary for the
valid execution, delivery and performance by the Loan Parties of this Agreement
and all other instruments and documents delivered by the Loan Parties in
connection herewith shall have been duly and effectively taken.

 

(d)           Fees and Expenses.

 

(i)            The Borrower shall have paid to the Administrative Agent, for the
account of the Lenders, an upfront fee equal to $97,500 (which fee represents
the sum of (x) a fee in the amount of 15 basis points of the aggregate Revolving
Commitments in effect prior to the Commitment Increase and (y) a fee in the
amount of 40 basis points of the Commitment Increase.  The fee set forth in
clause (x) of the immediately preceding sentence shall be for the pro rata
account of all Lenders based upon the Revolving Commitments in effect prior to
the Commitment Increase, and the fee set forth in clause (y) of the immediately
preceding sentence shall be for the pro rata account of Lenders participating in
the Commitment Increase.  Such fee shall be earned and due and payable in full
on the date hereof; and

 

(ii)           The Borrower shall have paid to the Administrative Agent the
reasonable fees and expenses of counsel to the Administrative Agent in
connection with the preparation of this Agreement.

 

(e)           Delivery.  The Loan Parties, the Administrative Agent, the
Lenders, the L/C Issuer and the Swingline Lender shall have executed and
delivered this Agreement.  In addition, the Loan Parties shall have executed and
delivered such further instruments and taken such further action as the
Administrative Agent and the Lenders may have reasonably requested, in each case
further to effect the purposes of this Agreement, the Credit Agreement and the
other Loan Documents.

 

2

--------------------------------------------------------------------------------


 

§5.          Amendments to the Credit Agreement.

 

(a)           Amendment to Section 1.01 of the Credit Agreement.  The definition
of “Consolidated Fixed Charge Coverage Ratio” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, plus (ii) the one-time unamortized
deferred financing fees previously incurred by Borrower and recognized as an
expense on or about the Closing Date in connection with Indebtedness of the Loan
Parties being refinanced by this Agreement on the Closing Date in an aggregate
amount not to exceed $554,000, less (iii) if the Consolidated Leverage Ratio is
greater than 2.25 to 1.00 as of the most recently completed Measurement Period,
the aggregate amount of all Restricted Payments made during the such Measurement
Period, less (iv) the aggregate amount of all Capital Expenditures made by the
Borrower and its Subsidiaries during the most recently completed Measurement
Period, less (v) the aggregate amount of federal, state, local and foreign
income taxes paid or required to be paid, in each case, of or by the Borrower
and its Subsidiaries for the most recently completed Measurement Period to
(b) the sum of (i) Consolidated Interest Charges, and (ii) the aggregate
principal amount of all redemptions or similar acquisitions for value of
outstanding debt for borrowed money or regularly scheduled principal payments
during such Measurement Period, but excluding (x) the redemption of the
Convertible Debenture owing to CPIV S.A. in a principal amount not to exceed
$1,672,361, (y) Restricted Payments consisting of the repurchase of the
Company’s Equity Interests in an aggregate amount not to exceed $15,000,000
occurring on or before April 30, 2016 and (z) any such payments to the extent
refinanced through the incurrence of additional Indebtedness otherwise expressly
permitted under Section 7.02.

 

(b)           Amendment to Section 7.11(a) of the Credit Agreement. 
Section 7.11(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

(a)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any period of four (4) fiscal quarters of the Borrower
ending during the periods set forth below to be greater than the ratio set forth
below opposite such period:

 

Four (4) Fiscal Quarters Ending

 

Maximum
Consolidated
Leverage Ratio

June 30, 2015 through and including March 31, 2017

 

3.00:1.00

June 30, 2017 and each fiscal quarter thereafter

 

2.75:1.00

 

3

--------------------------------------------------------------------------------


 

(c)           Amendment to Schedule 1.01(b) of the Credit Agreement.  Schedule
1.01(b) of the Credit Agreement is hereby amended and restated as set forth on
Schedule 1.01(b) attached hereto.

 

§6.          Miscellaneous Provisions.

 

(a)           Except as otherwise expressly provided by this Agreement, all of
the respective terms, conditions and provisions of the Credit Agreement, the
Notes and the other Loan Documents shall remain the same.  The Credit Agreement,
as amended hereby, shall continue in full force and effect, and this Agreement
and the Credit Agreement, shall be read and construed as one instrument.

 

(b)           THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(c)           This Agreement may be executed in any number of counterparts, but
all such counterparts shall together constitute but one instrument.  In making
proof of this Agreement it shall not be necessary to produce or account for more
than one counterpart signed by each party hereto by and against which
enforcement hereof is sought.  A facsimile or other electronic transmission of
an executed counterpart shall have the same effect as the original executed
counterpart.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Fifth Amendment
Agreement as of the date first set forth above.

 

 

INFORMATION SERVICES GROUP, INC.

 

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

INTERNATIONAL ADVISORY HOLDINGS

 

CORP.

 

 

 

 

 

 

 

 

By:

 /s/ David Berger

 

Name:

 David Berger

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

INTERNATIONAL CONSULTING
ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ David Berger

 

Name:

 David Berger

 

Title:

Chief Financial Officer

 

 

 

 

 

TPI ADVISORY SERVICES AMERICAS, INC.

 

 

 

 

 

By:

 /s/ David Berger

 

Name:

 David Berger

 

Title:

 President

 

 

 

 

 

ISG INFORMATION SERVICES GROUP
AMERICAS, INC. (formerly known as Technology
Partners International, Inc.)

 

 

 

 

 

By:

 /s/ David Berger

 

Name:

 David Berger

 

Title:

 Vice President & Secretary

 

--------------------------------------------------------------------------------


 

 

TPI EUROSOURCING, L.L.C.

 

 

 

 

 

 

 

By:

 /s/ David Berger

 

Name:

David Berger

 

Title:

President & Chief Financial Officer

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative

 

Agent, L/C Issuer and Swingline Lender

 

 

 

 

 

 

 

By:

/s/ Christopher T. Phelan

 

Name:

Christopher T. Phelan

 

Title:

Senior Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Christopher T. Phelan

 

Name:

Christopher T. Phelan

 

Title:

Senior Vice President

 

 

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

 

 

By:

/s/ Valerie Schanzer

 

Name:

Valerie Schanzer

 

Title:

Managing Director

 

 

 

 

 

 

 

BMO HARRIS BANK N.A.

 

 

 

 

 

 

 

By:

/s/ Anna Smith

 

Name:

Anna Smith

 

Title:

Vice President

 

 

 

 

 

 

 

WEBSTER BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ George G. Sims

 

Name:

George G. Sims

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Initial Commitments and Applicable Percentages

 

Lender

 

Revolving
Commitment

 

Applicable
Percentage-
Revolving Facility

 

Term
Commitment

 

Applicable
Percentage - Term
Facility

 

Bank of America, N.A.

 

$

14,285,714.28

 

35.714285714

%

$

16,071,428.57

 

35.714285714

%

BMO Harris Bank N.A.

 

$

11,428,571.43

 

28.571428571

%

$

12,857,142.86

 

28.571428571

%

Fifth Third Bank

 

$

11,428,571.43

 

28.571428571

%

$

12,857,142.86

 

28.571428571

%

Webster Bank, National Association

 

$

2,857,142.86

 

7.142857143

%

$

3,214,285.71

 

7.142857143

%

Total

 

$

40,000,000.00

 

100.000000000

%

$

45,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------